Case 19-80144-JJG-13   Doc   Filed 05/30/19   EOD 05/30/19 15:06:17   Pg 1 of 5
Case 19-80144-JJG-13   Doc   Filed 05/30/19   EOD 05/30/19 15:06:17   Pg 2 of 5
Case 19-80144-JJG-13   Doc   Filed 05/30/19   EOD 05/30/19 15:06:17   Pg 3 of 5
         Case 19-80144-JJG-13              Doc    Filed 05/30/19     EOD 05/30/19 15:06:17             Pg 4 of 5

Invoice # 1032424B01                                                                     INVOICE DATE: 03/28/2019

Invoice Submitted By:                                        Order Information:
Codilis and Associates - Codilis and Associates              Order #: 76E26E05E24440FD9CA2C676464A81B5
15                                                           Order Date: 03/21/2019
W030 North Frontage Rd. SUITE 100                            Order Type: Reorganization Plan
Burr Ridge IL 60527                                          Loan #:
630-241-4300                                                 Property Address: 228 S Lawton St, Jasonville, IN 47438
Vendor ID # 100005559



Invoice Submitted To:                                        Payment Information:
Ocwen Loan Servicing,                                        Confirmation #: 1173958
1661 Worthington Rd. Suite 100,                              Method: ACH
West Palm Beach, FL 33409                                    Payment Date: 04/02/2019
561-682-8000



LINE #       EXPENSE CODE         CATEGORY CODE      DESCRIPTION                      SERVICE DATE             AMOUNT
                                                     Review of Plan and Notice of
1            FB42                 FB4212                                              03/26/2019                              $150.00
                                                     Appearance-(Rec from Brwr)
                                                                             Total:                                        $150.00




Invoice management powered by:                                                                          05/28/2019 02:46:02 UTC Status: Approved
         Case 19-80144-JJG-13                Doc   Filed 05/30/19        EOD 05/30/19 15:06:17             Pg 5 of 5

Invoice # 1032424B02                                                                        INVOICE DATE: 04/25/2019

Invoice Submitted By:                                            Order Information:
Codilis and Associates - Codilis and Associates                  Order #: 8D58D7998FC74101A8318036C113FB0A
15                                                               Order Date: 04/09/2019
W030 North Frontage Rd. SUITE 100                                Order Type: Proof of Claim
Burr Ridge IL 60527                                              Loan #:
630-241-4300                                                     Property Address: 228 S Lawton St, Jasonville, IN 47438
Vendor ID # 100005559



Invoice Submitted To:                                            Payment Information:
Ocwen Loan Servicing,                                            Confirmation #: 1175622
1661 Worthington Rd. Suite 100,                                  Method: ACH
West Palm Beach, FL 33409                                        Payment Date: 04/30/2019
561-682-8000



LINE #        EXPENSE CODE          CATEGORY CODE     DESCRIPTION                        SERVICE DATE              AMOUNT




                                                      Proof of Claim-(Recoverable
3             FB42                  FB4201                                               04/23/2019                               $300.00
                                                      from Borrower)
                                                                                Total:                                         $750.00



1)                                                        . 2)

                                      . 3) POC filed
04/23/2019. Recoverable upon filing a post-petition fee
notice within 180 days of the charge being incurred in
accordance with BK Rule 3002.1.



Invoice management powered by:                                                                              05/28/2019 02:45:40 UTC Status: Approved



     Case Number: 19-80144-JJG-13
     AITNO: Deutsche Bank National Trust Company, as Trustee for Ameriquest Mortgage Securities Inc., Quest Trust 2005-X2,
     Asset Backed Certificates, Series 2005-X2
